Citation Nr: 1145081	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran also appealed a claim of service connection for asbestosis that the RO denied in a rating decision.  An October 2011 rating decision granted the claim for asbestosis.  This grant represents a full grant of the benefits sought on appeal for this issue.  Therefore, this issue is not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A March 2010 rating decision denied the Veteran's claim of service connection for COPD.  A May 2010 statement of the case and July 2010 supplemental statement of the case similarly denied the Veteran's claim for service connection.  In February 2011, the Veteran underwent a VA respiratory examination, which included current pulmonary function tests.  On the basis of those findings and the other evidence of record, service connection was granted for asbestosis, as noted above.  There was not however, any additional consideration of the issue still on appeal, and cited on the title page.  Medical research at the Board reveals that COPD may be a complication of or otherwise related to asbestosis.  The Board has to consider all possible bases of claims where reasonably raised.  In view of the new examination (which was not considered as to the COPD) and the grant of service connection, additional development is indicated.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Review the claim in light of the grant of service connection for asbestosis and the new examination that was conducted.  This review should include consideration of whether additional medical examination/opinion is indicated to determine (a) if COPD is present, and (b) if so, is there any relationship between the service connected asbestosis and the COPD.  A medical basis should be provided as needed for any opinion sought.  

2.  Thereafter, to the extent the benefits sought on appeal are not granted, issue a supplemental statement of the case and afford the appellant and his representative a reasonable opportunity to respond thereto.  The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



